Citation Nr: 0114589	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
head injury with headaches and dizziness also claimed as 
traumatic brain disease, currently rated as 10 percent 
disabling.

2.  Entitlement to service-connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service-connection for residuals of a back 
injury to the cervical and dorsal spines.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sinusitis, rhinitis and a deviated nasal septum.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 1977 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which an in increased evaluation 
for residuals of a head injury with headaches and dizziness 
also claimed as traumatic brain disease was denied and 
service-connection for PTSD and residuals of a back injury to 
the cervical and dorsal spines was denied.  Entitlement to 
individual unemployability was denied and the RO also 
determined that new and material evidence sufficient reopen a 
claim of service-connection for sinusitis, rhinitis and a 
deviated nasal septum had not been received.  

An in increased evaluation for residuals of a head injury 
with headaches and dizziness also claimed as traumatic brain 
disease, service-connection for PTSD and residuals of a back 
injury to the cervical and dorsal spines and entitlement to 
individual unemployability will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  In November 1995 the Board denied the veteran's claims of 
service-connection for chronic rhinitis and a deviated nasal 
septum and determined that new and material evidence to 
reopen the claim of service-connection for sinusitis had not 
been received.  

2.  The evidence added to the record since the November 1995 
denial, to include VA outpatient treatment records and 
private medical records, bear directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by themselves or with evidence 
previously assembled is so significant they must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the November 1995 Board denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for sinusitis, 
rhinitis and a deviated nasal septum have been met.  38 
U.S.C.A. §§ 1110, 1131, 7104(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.156(a), 3.304, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1105 (2000).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In the veteran's case, the evidence received into the record 
since the November 1995 Board denial includes VA outpatient 
treatment records and private medical records.  The August 
1994 private radiology report impression was mild chronic 
maxillary sinusitis with minimal mucosal thickening.  A 
private October 1995 pulmonary function report shows possible 
early obstructive pulmonary impairment.  VA outpatient 
treatment records, dated September 1998 to March 1999, 
indicate that the veteran was seen for bronchitis.  

The VA outpatient treatment records and private medical 
records bear directly and substantially upon the specific 
matter under consideration, and were not considered by the 
Board when it made its decision in November 1995.  Moreover, 
this evidence it is so significant that it must be considered 
in order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for sinusitis, 
rhinitis and a deviated nasal septum is reopened and to this 
extent only, granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA last examined the veteran 
with regard to residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease in 
September 1997.  Since it has been over three years since the 
last examination the Board feels that a more recent 
examination is necessary.  The fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Although the VA examined the veteran with regard to mental 
disorders several times, there is no opinion as to whether 
the veteran has PTSD, which can be related to her period of 
service.  The veteran's claim of service-connection for a 
back injury to the cervical and dorsal spines was previously 
denied as not well grounded.  However, given the change in 
the regulations a remand is necessary for the RO to comply 
with the notice and duty to assist provisions contained in 
the new law.

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim, of service 
connection for sinusitis, rhinitis and a deviated nasal 
septum, and pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) a medical 
examination and a medical opinion are necessary to make a 
decision on the reopened claim.

The veteran contends that she is unemployable because of her 
service-connected residuals of a head injury with headaches 
and dizziness also claimed as traumatic brain disease.  The 
record shows that the veteran has only one service-connected 
disability; residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease evaluated 
as 10 percent disabling.  

The veteran essentially avers that she cannot work due to 
symptoms associated with her service-connected residuals of a 
head injury with headaches and dizziness also claimed as 
traumatic brain disease.  She argues that the residuals of a 
head injury with headaches and dizziness also claimed, as 
traumatic brain disease is of such severity as to render her 
unemployable.  

The veteran was last afforded a VA mental disorders 
examination for purposes of evaluating her service-connected 
residuals of a head injury with headaches and dizziness also 
claimed as traumatic brain disease in September 1997.  
Several other possible mental disorders and substance abuse 
was noted.  The Board finds that the aforementioned VA 
examination report failed to give any medical opinion as to 
the veteran's employability.  The Court of Appeals for 
Veterans Claims (Court) specifically stated in Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994), that where VA has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of a service-connected disability, VA has the duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on their ability to work.  

In addition, if the veteran is found to be unemployable, a 
medical opinion is required as to whether this is solely due 
to the service-connected disability.  In order to clarify the 
veteran's disability picture, the Board concludes that a 
medical opinion is required.  The examining physician should 
also address the extent of functional and industrial 
impairment solely attributable to the veteran's service-
connected disability.  As the claim for an increased 
evaluation for residuals of a head injury with headaches and 
dizziness also claimed as traumatic brain disease and 
service-connection for PTSD a back injury to the cervical and 
dorsal spines, and sinusitis, rhinitis and a deviated nasal 
septum are inextricably intertwined with the issue of 
individual unemployability it must also be remanded.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
examination to determine the severity of 
her residuals of a head injury with 
headaches and dizziness also claimed as 
traumatic brain disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, the examiner is to 
provide an opinion regarding the 
veteran's ability to obtain and maintain 
gainful employment. 

In the event that the examiner determines 
that the veteran is unemployable, the 
examiner must express an opinion as to 
whether the reason for the veteran's 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of the service-connected 
disability.  

3.  The veteran should be afforded VA 
examinations to determine the existence, 
etiology and likely onset of PTSD, a back 
injury to the cervical and dorsal spines, 
and sinusitis, rhinitis and a deviated 
nasal septum.  The claims folder should 
be made available to the examiners for 
review before the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  

a.  The examiners, after a complete 
examination, and following a review of 
the service medical records, should 
render opinions as to whether the veteran 
currently has PTSD, a back injury to the 
cervical or dorsal spines, sinusitis, 
rhinitis or a deviated nasal septum.  

b.  The examiners should specifically 
express opinions as to the etiology of 
the veteran's PTSD, back injury to the 
cervical or dorsal spines, sinusitis, 
rhinitis or deviated nasal septum.  

c.  The examiners should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran's 
PTSD, back injury to the cervical or 
dorsal spines, sinusitis, rhinitis or 
deviated nasal septum were incurred in or 
aggravated by service.

The examiners should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  The examiners are to 
provide opinions regarding the veteran's 
ability to obtain and maintain gainful 
employment.  

In the event that the examiners determine 
that the veteran is unemployable, the 
examiners must express an opinion as to 
whether the reason for the veteran's 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of PTSD, a back injury to the 
cervical or dorsal spines, sinusitis, 
rhinitis or deviated nasal septum.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  A field investigation should be 
undertaken with particular reference to 
the veteran's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, representative businessmen, 
physicians, prior employers and co-
workers, tradespeople and others who may 
have knowledge of the veteran's social 
and industrial adjustment.  Information 
should be obtained as to whether or not 
persons contacted have observed the 
veteran to manifest signs or symptoms of 
illness, disease, defect abnormality or 
misconduct, especially alcohol and 
illegal drug abuse.  In connection with 
these observations, a detailed account of 
the facts observed and the dates of 
observation should be recorded.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


